     Case 2:19-cv-05235-DMG-FFM Document 23 Filed 08/19/20 Page 1 of 2 Page ID #:167



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     EDGARDO ENRIQUE MARTINEZ,             )   CASE NO. CV 19-5235-DMG (FFM)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING REPORT AND
                                             )   ADOPTING FINDINGS, CONCLUSIONS,
12                v.                         )   AND RECOMMENDATIONS OF UNITED
                                             )   STATES MAGISTRATE JUDGE, AND
13     CHRISTIAN PFEIFFER, WARDEN,           )   DENYING CERTIFICATE OF
                                             )   APPEALABILITY
14                      Respondent.          )
                                             )
15
16          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the
17     Petition, relevant records on file, and the Report and Recommendation
18     of the United States Magistrate Judge.        Further, the Court has engaged
19     in a de novo review of those portions of the Report to which
20     Petitioner has objected.      The Court accepts the Report and adopts the
21     findings, conclusions, and recommendations of the Magistrate Judge.
22
23          For the reasons stated in the Report and         Recommendation, the
24     Court finds that Petitioner has not made a substantial showing of the
25     denial of a constitutional right or that the court erred in its
26     procedural ruling and, therefore, a certificate of appealability is
27     denied.   See 28 U.S.C. § 2253(c)(2); Fed. R. App.
28
     Case 2:19-cv-05235-DMG-FFM Document 23 Filed 08/19/20 Page 2 of 2 Page ID #:168



 1     P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.
 2     McDaniel, 529 U.S. 473, 484 (2000).
 3
 4     DATED: August 19, 2020
 5
 6
 7                                       DOLLY M. GEE
                                         UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
